Dismissed and Memorandum Opinion filed March 24, 2011.

 

 
In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-10-00812-CV

 
NATHANIEL JONES, III, Appellant
V.
KYLE B. JOHNSON, Appellee
 

On Appeal from the 11th District
Court
Harris County, Texas
Trial Court Cause No. 2010-34978

 
MEMORANDUM  OPINION
 
Appellant filed a notice of appeal from an order
signed August 4, 2010, sustaining a contest to his pauper’s oath.  According to
the record, no final judgment has been entered in this case, and appellant is
attempting to appeal the denial of pauper status for pending litigation.
Generally, appeals may be taken only from final
judgments.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  There
is no statute providing for an interlocutory appeal of the court’s ruling on
indigence for trial proceedings.  Lomax v. Thomas, No. 14-08-00163-CV,
2008 WL 4308610, *1 (Tex.App.-Houston [14th Dist.] Aug. 28, 2008, no pet.)
(memo.op.).  Thus, an order denying indigent status may not be appealed before
entry of final judgment.  Carlan v. Stokes, No. 14-08-00943-CV, 2009 WL
196099 (Tex. App.—Houston [14th Dist.] January 29, 2009, no pet.) (memo. op.).  In
contrast, a trial court’s indigence ruling pertaining to an already pending
appeal is appealable.  See In re Arroyo, 988 S.W.2d 737, 738–39 (Tex.
1998) (orig. proceeding).
On February 25, 2011, notification was transmitted to
the parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless, on or before March 8, 2011, appellant filed a response
demonstrating grounds for continuing the appeal.  See Tex. R. App. P.
42.3(a).  Appellant’s response does not demonstrate grounds for continuing the
appeal.
Accordingly, the appeal is ordered dismissed
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher.